Citation Nr: 1513656	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial compensable rating prior to October 23, 2009, and a rating in excess of 10 percent beyond October 23, 2009, for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial compensable rating prior to October 23, 2009, and a rating in excess of 10 percent beyond October 23, 2009 for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied entitlement to a rating in excess of 20 percent for diabetes mellitus and granted service connection for peripheral neuropathy of the bilateral lower extremities evaluated as noncompensable.  In a March 2010 rating decision, peripheral neuropathy of the bilateral lower extremities was increased to 10 percent disabling, effective October 23, 2009.  The matter has remained on appeal, as it was not a grant of the full benefit sough on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2014 RO rating decision, service connection was granted for erectile dysfunction and special monthly compensation.  

Since the August 2010 statement of the case (SOC), new pertinent evidence has been associated with the claims file.  The Veteran's representative submitted a written statement and provided a waiver of consideration by the agency of original jurisdiction (AOJ) in the March 2015 written brief.  See 38 C.F.R. §20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  



FINDINGS OF FACT

1. The Veteran's diabetes mellitus is manifested by the requirement for insulin, restricted diet, and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider is not shown.  

2. Throughout the course of the appeal, the Veteran's peripheral neuropathy in the left lower extremity has more closely approximated symptomology characterized as moderate incomplete paralysis without evidence of foot drop, paralysis, muscle weakness, muscle atrophy or any other symptomatology indicative of moderately severe or severe incomplete paralysis.
 
3. Throughout the course of the appeal, the Veteran's peripheral neuropathy in the right lower extremity has more closely approximated symptomology characterized as moderate incomplete paralysis without evidence of foot drop, paralysis, muscle weakness, muscle atrophy or any other symptomatology indicative of moderately severe or severe  incomplete paralysis.


CONCLUSIONS OF LAW

1. The scheduler criteria for a rating in excess of 40 percent, and no higher, for diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2. Throughout the appeal period, the criteria for a rating of 20 percent, but no more, for the peripheral neuropathy of the left lower extremity have been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2014).
 
4. Throughout the appeal period, the criteria for a rating in excess of 20 percent, and not higher, for the peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A letter in May 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the March 2010 SOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that he felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA diabetes mellitus and peripheral neuropathy examination most recently in March 2014.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current conditions of diabetes mellitus and associated peripheral neuropathy.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code (DC) 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted. 

When a Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913. 

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913.


Factual background 

The Veteran was afforded a VA diabetes mellitus examination in June 2009.  The course since onset was intermittent with remissions.  The Veteran's treatment was insulin more than once per day with no side effects.  The Veteran denied a history of pancreatic neoplasm, episodes of hypoglycemia reaction or ketoacidosis.  The Veteran's history of hospitalizations included: an endoscopic retrograde cholangiopancreatography with severe acute pancreatitis in April 2009; a lumbar laminectomy L-5 in June 2002; a lumbar ruptured disc repair in May 2002; a left leg femoral popliteal bypass in 2000; a right leg femoral popliteal bypass in 1997; and a lumbar disc surgery in 1980/1981.  The Veteran was treated for hypertension diagnosed in 1990.  The Veteran was instructed to follow a restricted or special diet.  The Veteran was not restricted in his ability to perform strenuous activities.  The Veteran denied symptoms of cardiac disease, neurovascular disease, diabetic nephropathy, skin disorders and gastrointestinal disorders.  The Veteran had peripheral vascular symptoms of lower extremities which was described as claudication, other.  The Veteran had a right and left leg femoral popliteal bypass in 1997 and 2000, as noted above.  Visual symptoms were noted as "other" and the Veteran reported bilateral early cataracts which was managed via observation annually.  Symptoms of peripheral neuropathy included paresthesias and loss of sensation.  The plantar aspect of both feet had mild numbness and a feeling of pins and needles.  The Veteran had erectile dysfunction due to diabetic neuropathy.  Posterior tibial and pedal pulses were intact.  The Veteran's bilateral upper extremities had normal temperature, color, and radial pulses with no trophic changes or ulcers.  The bilateral lower extremities had normal temperature, color and posterior tibial pulses and dorsalis pedi pulses with no trophic changes or ulcers.  The neurologic examination resulted in normal cranial nerves, no sensory loss, no motor loss and normal deep tendon reflexes (biceps, brachioradialis, triceps, patellar, Achilles, Babinski at 2+).  The eye examination was normal.  The Veteran had diabetes mellitus, erectile dysfunction, hypertension, and peripheral neuropathy.  The effect on daily activities was severe for exercise and sports, moderate for chores and feeing, mild on recreation with no effect on shopping, traveling, bathing, and dressing, toileting, grooming or driving.  The Veteran was a formed die-caster in a factory.  The Veteran was retired and not currently employed.  Retirement was caused by physical problems.

The Veteran was afforded a diabetes mellitus examination to address the Veteran's erectile dysfunction in August 2009.  The diagnosis was diabetes mellitus with erectile dysfunction.  The course since onset was noted as intermittent with remissions.  There were urinary frequency symptoms of every two or three hours during the day.  Upon physical examination there was no abdominal or flank tenderness, peripheral edema, bulbocavernosus, right and left dorsalis pedis pulse and posterior tibial pules.  There was a normal bladder, anus and rectal walls examination, perineal sensation, penis, testicles, prostate, seminal vesicles, cremasteric reflex and epididymis/spermatic cord/ scrotum upon examination.  There were no gross deformities of the glads penis.  There were no effects of the problem on usual daily activities. 

The Veteran asserted a worsening in a statement dated January 26, 2012.  In support of his assertion, the Veteran submitted a letter he had received from a VA physician which stated that the Veteran's diabetes was "poorly controlled and worsening"

An updated VA diabetes mellitus examination was conducted in March 2014.  The Veteran's treatment included a restricted diet, oral hypoglycemic agents, one injection on insulin daily and medications.  The Veteran was required to have a regulation of activities as part of his medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  There were no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization over the past 12 months.  The Veteran had not had any progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Complications of diabetes mellitus included diabetic peripheral neuropathy and erectile dysfunction.  Diagnostic testing included A1C, 8.2 H from February 27, 2014 and fasting plasma glucose of 92 from November 26, 2013.  The Veteran's diabetes impacted his ability to work because strenuous activity or over exertion could cause hypoglycemia.  

An erectile dysfunction examination in March 2014 diagnosed erectile dysfunction and noted the Veteran was impotent.  There was no voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections.  There was no history of chronic epididymitis, epididymo-orchitis or prostatitis.  The physical examination indicated a normal penis, testes, epididymis and prostate.  There was no benign or malignant neoplasm or metastases related to any of the diagnosis in the diagnosis section.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  There was no impact on the Veteran's ability to work from erectile dysfunction.

A VA peripheral neuropathy examination was also conducted in March 2014.  The Veteran reported his diabetic peripheral neuropathy of the bilateral lower extremities had much worse pain and numbness and medication was only mildly helpful.  The Veteran was right hand dominant.  Symptoms attributable to diabetic peripheral neuropathy in the bilateral lower extremities were moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness.  There were no symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias or numbness in the bilateral upper extremities.   The Veteran's muscle strength was 5/5 (knee extension/flexion, ankle pantar flexion/dorsiflexion).  Deep tendon reflexes were normal at 2+ in the knees and decreased at 1+ in the ankles.  Light touch/monofilament was decreased in the ankle/lower leg and absent in the foot/toes bilaterally.  Position sense and vibration sensation were decreased in the bilateral lower extremities.  The Veteran did not have muscle atrophy or trophic changes.  The Veteran did not have upper extremity diabetic peripheral neuropathy but did have lower extremity diabetic peripheral neuropathy which affected the sciatic nerve.   The bilateral lower extremities had moderate incomplete paralysis.  The femoral nerve was normal.  There were no other pertinent findings and EMG testing was not performed.  The functional impact was difficulty with prolonged standing, walking, carrying lifting, sensation and pain.  

Throughout the appeal period, the Veteran's treatment records reflect ongoing treatment for diabetes mellitus and peripheral neuropathy such as insulin and medication and complaints of pain due to peripheral neuropathy.  See e.g., November 12, 2009 VA treatment record.  The Veteran was treated with calorie control and a regular exercise regimen with limitations in December 2009.  The Veteran's diabetes was noted to be poorly controlled on several occasions.  See e.g., January 18, 2012, March 18, 2013 VA treatment records.  

Analysis

The Veteran asserts entitlement to an increased rating for diabetes mellitus with peripheral neuropathy of the bilateral lower extremities.  The Veteran has submitted statements asserting he had a restriction of activities and increased symptoms of diabetic peripheral neuropathy since he was last rated.  See Veteran's statements on VA form 21-4138 dated October 12, 2009 and January 26, 2012.

After review of the evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 40 percent disability evaluation.  While the Veteran's initial examination in March 2009 suggests that there was no restriction of activities, subsequent records show a worsening of the Veteran's diabetes.  See January 2012 treatment record noting that his diabetes was "poor controlled."  Moreover, the next record specifically addressing regulations activities is the March 2014 VA examination reflecting that the Veteran's diabetes is treated with insulin, oral hypoglycemic agents, a restricted diet, and regulation of activities.  These manifestations are all contemplated in the 40 percent evaluation.  As it is unclear when the Veteran's activities required regulation, the Board will give him the benefit of the doubt and find that he has had symptoms requiring regulation of activities throughout the course of the appeal.  Accordingly, a 40 percent disability evaluation is warranted for the Veteran's diabetes mellitus.  

With respect to whether a rating a rating in excess of 40 percent is warranted, the most recent examination reflects episodes of diabetic ketoacidosis or hypoglycemic reactions occurring less than two times per month and no episodes of diabetic ketoacidosis or hypoglycemic requiring hospitalization.  Further, the Board has reviewed the record and finds that at no time during the course of the appeal has the Veteran's diabetes resulted in diabetic ketoacidosis or hypoglycemic reactions occurring less than two times per month, episodes of diabetic ketoacidosis or hypoglycemic requiring hospitalization, or complications that would not be compensable if separately rated.  Thus, an evaluation at a 60 percent rating is not warranted.

Additionally a rating of 100 percent is not applicable here because the record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his diabetes mellitus. The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., a doctor prescribed him a restriction of activities and insulin, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board has considered the Veteran's reports along with findings from the medical evidence and finds the Veteran's manifestations of diabetes mellitus is contemplated by the 40 percent disability ratings.

Based on the above, the Board finds that in applying DC 7913, an increased rating of 40 percent, and no higher, is warranted.

As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under DC 7913.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

The RO has considered noncompensable complications including erectile dysfunction as part of the diabetes process and no condition warrants a compensable rating at this time.  As noted below, he is already receiving separate compensable ratings for his peripheral neuropathy associated with his diabetes. 

The Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ as a result of diabetes with erectile dysfunction.  There is no evidence showing any loss of any part of the penis or testicles, complete atrophy of either testicle, or deformity of the penis that would warrant the assignment of any additional rating for erectile dysfunction.  38 C.F.R. § 4.115b, DC 7522.

Peripheral neuropathy related to diabetes mellitus is rated under DC 8520 for paralysis of the sciatic nerve.  DC 8520 provides that moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board finds that the left and right lower extremity peripheral neuropathy is most consistent with moderate incomplete paralysis.  This finding is based on the consistent complaints and findings of numbness, tingling and pinprick sensations. The most recent 2014 VA examiner found that peripheral neuropathy was of a moderate level and noted that there was incomplete paralysis.   Overall, the record does not show that the Veteran's incomplete paralysis of the sciatic nerve has been commensurate with moderately severe or severe incomplete paralysis or complete paralysis.  There was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy. Therefore, schedular evaluations of 40 percent, the next highest available after 20 percent, are not warranted.  See 38 C.F.R. § 4.124a, DC 8521.

The Board notes while there has been some variation in the severity of the signs and symptoms of the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the left and right lower extremities, his symptomatology has most closely approximated the criteria reflected by a 40 percent disability rating for diabetes mellitus and 20 percent ratings for peripheral neuropathy throughout the entire appeal period.  Accordingly, staged ratings are not warranted. 

Extraschedular considerations

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected diabetes mellitus that would render the schedular criteria inadequate.  Also, it would not be found that his disability met the "governing norms" of an extraschedular rating as the evidence does not show frequent hospitalizations or marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  The manifestations of the Veteran's disability, including his need for insulin and a restricted diet and activities, are considered by the scheduler rating.  Complications of his diabetes such as erectile dysfunction have been considered.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 


ORDER

Entitlement to a rating in excess of 40 percent, but no more, for diabetes mellitus type II is granted.

Entitlement to a 20 percent rating, but no more, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to a 20 percent rating, but no more, for peripheral neuropathy of the right lower extremity is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


